Exhibit 10.1
SEPARATION AGREEMENT
This Separation Agreement (this “Agreement”) is being entered into as of this
6th day of July, 2010 (the “Date of this Agreement”), by and between Biolase
Technology, Inc. (the “Company”), and Brett L. Scott, an individual (“Employee”)
(each of the Company and Employee is sometimes hereinafter referred to
individually, as a “Party” and collectively, as the “Parties”).
WHEREAS, Employee and the Company are parties to that certain Employment
Agreement, dated as of July 13, 2009 (the “Employment Agreement”).
WHEREAS, the Parties wish to provide for severance benefits in lieu of any
severance benefits provided under the Employment Agreement on the terms and
conditions set forth below.
WHEREFORE in consideration of the foregoing premises and the terms and
conditions set forth below, the Parties agree as follows:
1. Termination of Employment.
a. The Company has terminated Employee’s employment, effective as of July 6,
2010 (the “Effective Date”). The Company terminated Employee from his position
as the Chief Financial Officer, effective as of the Effective Date. Employee
hereby acknowledges receipt of the Company’s notice of termination, and resigns
from each position as a director, officer and/or employee of the Company or any
subsidiary or affiliate of the Company, effective as of the Effective Date.
b. Employee acknowledges that he is entitled to be paid all salary and wages
through and including the Effective Date, including without limitation, and any
accrued unused vacation benefits, which will be paid by the Company on the
Effective Date, and Employee will be reimbursed for all reasonably business
expenses incurred upon submission of evidence of such expenses. Except as
otherwise provided for in this Agreement, the rights and obligations of Employee
and the Company under the Employment Agreement terminated on the Effective Date
and shall have no further force or effect after the Effective Date.
c. Provided that within twenty-one days of the date on which Employee receives
this Agreement, Employee executes and delivers to the Company the Termination
Certification attached hereto as Exhibit A and the Mutual Release and Waiver of
Claims (the “Release”) attached hereto as Exhibit B, and further provided that
Employee does not revoke the Release in accordance with its terms and
conditions, the Company shall provide to Employee, in lieu of any compensation
or benefits under the Employment Agreement, the following severance benefits:
(1) The Company shall pay to Employee $17,500, subject to applicable tax
withholding, payable in two consecutive installments, commencing on the first
regular pay period following the expiration and non-revocation of the revocation
period contained in the Release. The Company shall report such amount as wages
paid on each payment date and shall remit the amount of the required tax
withholding to the relevant tax authorities.
(2) The Company shall pay COBRA premiums for Employee (and his eligible
dependents) under the Company’s medical and dental benefit plans, as in effect
from time to time, for a three (3) month period commencing on August 1, 2010.
The benefits under such plans shall be provided through insurance maintained by
the Company.
(3) To the extent that it is permissible by law and in compliance with all plan
rules, the Company shall pay Employee’s premiums under the Company’s group life
insurance, accidental death and dismemberment and disability benefit plans
during the three (3) month period following the Effective Date. The benefits
under such plans shall be provided through insurance maintained by the Company.
d. Except as provided for in this Agreement, Employee understands and agrees
that he is giving up any right or claim to further compensation from the
Company. Employee and the Company have no further rights or obligations under
the Employment Agreement, except as otherwise specified in this Agreement.

 

 



--------------------------------------------------------------------------------



 



2. No Admission. Employee and the Company further understand and agree that
neither the payment of money nor the execution of this Agreement, including the
Release, shall constitute or be construed as an admission of any liability
whatsoever by either Party.
3. Severability. The provisions of this Agreement are severable, and if any part
of this Agreement is found to be unenforceable, the other paragraphs (or
portions thereof) shall remain fully valid and enforceable.
4. No Encouragement of Actions/Cooperation with the Company. Employee agrees
that he will not assist any person or entity in bringing or pursuing legal
action against the Company, its agents, successors, representatives, employees
and related and/or affiliated companies, based on events occurring prior to the
Effective Date; provided, however, that this Section 4 shall not apply to any
legal action arising from or related to this Agreement or to any conduct
compelled by or pursuant to applicable law, nor shall it prohibit, in any way,
Employee from responding to a subpoena or taking any other action required by
law. To the extent Employee is subpoenaed or otherwise requested or required to
provide any documents, testimony or other information concerning the Company, he
shall notify the Company as soon as practicable, and cooperate with the Company
in opposing any such request or requirement to the extent permitted by
applicable law. Employee shall also provide information requested by the
Company, and make himself available at reasonable time upon reasonable request
to assist the Company in defending or prosecuting any legal action or
arbitration to the extent it concerns events occurring during his employment or
events as to which he may have knowledge. The Company shall reimburse Employee
for any reasonable out of pocket expenses incurred and shall compensate Employee
for Employee’s actual time spent, including travel time, providing information
or assistance to the Company, under the immediately preceding sentence, at the
rate of $250.00 per hour.
5. No Disparagement. The Company and Employee agree that for a period of ten
(10) years after Employee’s employment with the Company ceases, they will not,
in any communication with any person or entity, including any actual or
potential customer, client, investor, vendor, distributor, or business partner
of the Company, or any third party media outlet, make any derogatory or
disparaging or critical negative statements — orally, written or otherwise —
against the other, or against the Employee’s affiliates, or any of the Company’s
directors, officers, or agents (in the case of any of Employee’s affiliates, at
such time as they are affiliated with Employee or, in the case of any of the
Company’s directors, officers or agents, at such time as they are employed by,
or acting for, the Company). The parties acknowledge and agree that the
obligation on the part of the Company not to make any derogatory statements as
set forth in this paragraph shall only apply to the Company’s officers and
directors.
6. Company Property. Employee agrees to search his/her home, office and all
other storage areas for all property owned by the Company and to return all
Company property and equipment to the Company within ten (10) days of his
receipt of this Agreement.
7. Choice of Law and Venue. The Parties acknowledge and agree that this
Agreement shall be interpreted in accordance with California law. If any claims
or actions arising out of or relating to this Agreement or Employee’s service
with the Company are determined by an arbitrator not to be subject to Section 9,
they shall be filed in either the Superior Court of the State of California for
the County of Orange, or the Federal District Court for the Central District of
California.
8. Sole and Entire Agreement; Obligations of Employee. With the exception of the
terms and conditions of the Release, the Proprietary Information Agreement,
Termination Certification, and the non-solicitation provisions set forth in
Section 6 of the Employment Agreement, this Agreement and the exhibits hereto
represent the sole and entire agreement among the Parties and supersedes all
prior agreements (including, without limitation, the Employment Agreement),
negotiations, and discussions between the Parties hereto and/or their respective
counsel. The non-solicitation provisions of Section 6 of the Employment
Agreement shall remain in full force and effect and shall survive the
termination of Employee’s employment with the Company and the termination of the
Employment Agreement, and Employee acknowledges and agrees that the Company
shall have the right to communicate with any future or prospective employer of
Employee concerning Employee’s obligations under this Agreement, the Proprietary
Information Agreement, and the non-solicitation provisions of Section 6 of the
Employment Agreement. Employee is not relying on any promise or representation
by the Company that is not expressly stated herein and the Company is not
relying on any promise or representation by Employee that is not expressly
stated herein. Any agreement amending or superseding this Agreement must be in
writing, signed by duly authorized representatives of the Parties, specifically
reference this Agreement; and state the intent of the Parties to amend or
supersede this Agreement. This Agreement may only be modified by a writing
signed by both Employee and a duly authorized officer of the Company.


 

2



--------------------------------------------------------------------------------



 



9. Arbitration. The Parties hereby agree to submit any claim or dispute arising
out of or relating to the terms of this Agreement to private and confidential
arbitration by a single neutral arbitrator. Subject to the terms of this
Section, the arbitration proceedings shall be governed by the rules of the
Judicial Arbitration and Mediation Service (“JAMS”) applicable to employment
disputes as they may be in effect from time to time, and shall take place in
Orange County, California. The arbitrator shall be appointed by agreement of the
Parties hereto or, if no agreement can be reached, by the JAMS pursuant to its
rules. The decision of the arbitrator shall be rendered in writing and be final
and binding on all Parties to this Agreement, and judgment thereon may be
entered in any court having jurisdiction. The arbitrator’s fees and/or any other
fees payable to JAMS shall be shared in accordance with the rules of JAMS;
provided, however, that Employee shall not be required to pay any such fees that
are unique to arbitration and/or would exceed the cost of filing the same
claim(s) in a court of competent jurisdiction, and any shortfall shall be borne
by the Company. The Parties shall each bear their own attorneys’ fees, witness
expenses, expert fees and other costs, except to the extent they may be awarded
otherwise by the arbitrator in accordance with applicable law. This arbitration
procedure is intended to be the sole and exclusive method of resolving any claim
between the Parties, and each of the Parties hereby waives any right to a jury
trial with respect to such claims.
10. Headings; Construction of Agreement. The headings in this Agreement are
provided solely for the Parties’ convenience, and are not intended to be part
of, nor to affect or alter the interpretation or meaning of this Agreement. Both
Parties have been represented by, or had the opportunity to be represented by,
counsel in connection with this Agreement.
11. Counterparts. For the convenience of the Parties hereto, this Agreement may
be executed in any number of counterparts, each such counterpart being deemed to
be an original instrument, and all such counterparts shall together constitute
the same agreement.
12. Authority to Execute this Agreement. The person or persons executing this
Agreement on behalf of a Party warrants and represents that he has the authority
to execute this Agreement on behalf of the Party and has the authority to bind
that Party to the performance of its obligations hereunder.
IN WITNESS WHEREOF, the parties have entered into this Separation and General
Release Agreement as of the date first set forth above.
“COMPANY”
BIOLASE TECHNOLOGY, INC.

        By:   /s/ David M. Mulder       Name:   David M. Mulder      Title:  
Chairman and Chief Executive Officer   

“EMPLOYEE”

        /s/ Brett L. Scott     Brett L. Scott       

 

3



--------------------------------------------------------------------------------



 



         

EXHIBIT A
BIOLASE TECHNOLOGY, INC.
TERMINATION CERTIFICATION
This is to certify that based on a reasonably diligent search by me, and to the
best of my knowledge, I do not have in my possession, nor have I failed to
return, any devices, records, data, notes, reports, proposals, lists,
correspondence, specifications, drawings, blueprints, sketches, materials,
equipment, other documents or property, or reproductions of any aforementioned
items which is a trade secret and/or proprietary information belonging to
BioLase Technology, Inc., its subsidiaries, affiliates, successors or assigns
(together, the “Company”).
I further certify that, to the best of my knowledge, I have complied with all
the terms of the Company’s Employee Proprietary Information Agreement signed by
me.
I further agree that, in compliance with the Employee Proprietary Information
Agreement, I will preserve as confidential all trade secrets, confidential
knowledge, data or other proprietary information relating to products,
processes, know-how, designs, formulas, developmental or experimental work,
computer programs, data bases, other original works of authorship, customer
lists, business plans, financial information or other subject matter pertaining
to any Business of the Company or any of its clients, consultants or licensees
which is proprietary and/or confidential information to the Company.
Date:                                         

                Brett L. Scott   

 

4



--------------------------------------------------------------------------------



 



EXHIBIT B
GENERAL RELEASE AND WAIVER OF CLAIMS
In consideration of the payments and other benefits set forth in the Separation
and General Release Agreement, dated as of July 6, 2010, by and between
Executive and the Company (the “Agreement”), to which this form shall be deemed
to be attached, Brett L. Scott (“Executive”) hereby agrees to the following
general release and waiver of claims (“General Release”).
In exchange for the consideration provided to Executive by the Agreement that
Executive is not otherwise entitled to receive, Executive hereby generally and
completely releases Biolase Technology, Inc. (the “Company”) and its directors,
officers, employees, shareholders, partners, agents, attorneys, predecessors,
successors, parent and subsidiary entities, insurers, affiliates, and assigns
from any and all claims, liabilities and obligations, both known and unknown,
that arise out of or are in any way related to events, acts, conduct, or
omissions occurring from the beginning of the world to my signing of this
General Release. This general release includes, but is not limited to: (1) all
claims arising out of or in any way related to Executive’s employment with the
Company or the termination of that employment; (2) all claims related to
Executive’s compensation or benefits from the Company, including salary,
bonuses, commissions, vacation pay, expense reimbursements, severance pay,
fringe benefits, stock, or any other ownership interests in the Company; (3) all
claims for breach of contract, wrongful termination, and breach of the implied
covenant of good faith and fair dealing; (4) all tort claims, including claims
for fraud, defamation, emotional distress, and discharge in violation of public
policy; and (5) all federal, state, and local statutory claims, including claims
for discrimination, harassment, retaliation, attorneys’ fees, or other claims
arising under Title VII of the 1964 Civil Rights Act, as amended, the Age
Discrimination in Employment Act, the California Fair Employment and Housing
Act, the Equal Pay Act of 1963, as amended, the provisions of the California
Labor Code, the Americans with Disabilities Act, the Fair Labor Standards Act,
the Employee Retirement Income Security Act of 1974, as amended (“ERISA”), the
Sarbanes-Oxley Act of 2002, and any other state, federal, or local laws and
regulations relating to employment and/or employment discrimination. The only
exceptions are claims Executive may have for unemployment compensation and
worker’s compensation, Base Salary (through the date of termination),
outstanding business expenses, and unused vacation earned through the date of
termination of Executive.
Executive expressly waives and relinquishes any and all rights and benefits
Executive now has or may have in the future under the terms of Section 1542 of
the Civil Code of the State of California, which sections reads in full as
follows:
A general release does not extend to claims which the creditor does not know or
suspect to exist in his or her favor at the time of executing the release, which
if known by him or her must have materially affected his or her settlement with
the debtor.
Notwithstanding said Code Section, Executive knowingly and voluntarily waives
the provisions of Section 1542 as well as any other statutory or common law
provisions of similar effect and acknowledges and agrees that this waiver is an
essential part of this General Release.
Executive acknowledges that, among other rights, Executive is waiving and
releasing any rights Executive may have under ADEA, that this General Release is
knowing and voluntary, and that the consideration given for this General Release
is in addition to anything of value to which Executive was already entitled as
an executive of the Company. Executive further acknowledge that Executive has
been advised, as required by the Older Workers Benefit Protection Act, that:
(a) the General Release granted herein does not relate to claims under the ADEA
which may arise after this General Release is executed; (b) Executive has the
right to consult with an attorney prior to executing this General Release
(although Executive may choose voluntarily not to do so); and (c) Executive has
twenty-one (21) days from the date of termination of Executive’s employment with
the Company in which to consider this General Release (although Executive may
choose voluntarily to execute this General Release earlier, in which case he
voluntarily waives the remainder of the twenty-one (21) day period);
(d) Executive has seven (7) days following the execution of this General Release
to revoke his consent to this General Release; and (e) this General Release
shall not be effective until the seven (7) day revocation period has expired.

 

5



--------------------------------------------------------------------------------



 



Executive acknowledges his continuing obligations under the Proprietary
Information and Inventions Agreement and the non-solicitation provisions set
forth in Section 6 of that certain Employment Agreement, dated July 13, 2009, by
and between the Executive and the Company (the “Employment Agreement”). Nothing
contained in this General Release shall be deemed to modify, amend or supersede
the obligations set forth in such agreements.
By signing this General Release, Executive hereby represents that he is not
aware of any affirmative conduct or the failure to act on the part of the
Company, its officers, directors, and/or employees concerning the Company’s
business practices, its reporting obligations, its customers and/or prospective
customers, its products, and/or any other any other aspect of the Company’s
business, which Executive has any reason to believe rises to the level of
unfair, improper and/or unlawful conduct pursuant to any state or federal law,
rule, regulation or order, including, but not limited to, any rule, regulation
or decision promulgated or enforced by the Securities and Exchange Commission,
or which has been promulgated or enforced by any other state or federal office
or administrative body pursuant to the Sarbanes-Oxley Act of 2002.
With the exception of the terms set forth in the Proprietary Information
Agreement, the Agreement, and the non-solicitation provisions set forth in the
Employment Agreement, this General Release constitutes the complete, final and
exclusive embodiment of the entire agreement between the Company and Executive
with regard to the subject matter hereof. Executive is not relying on any
promise or representation by the Company that is not expressly stated herein and
the Company is not relying on any promise or representation by Executive that is
not expressly stated herein. This General Release may only be modified by a
writing signed by both Executive and a duly authorized officer of the Company.
The Company and Executive agree that for a period of ten (10) years after
Executive’s employment with the Company ceases, they will not, in any
communication with any person or entity, including any actual or potential
customer, client, investor, vendor, distributor, or business partner of the
Company, or any third party media outlet, make any derogatory or disparaging or
critical negative statements — orally, written or otherwise — against the other,
or against the Executive’s estate or affiliates, any of the Company’s directors,
officers or employees. The parties acknowledge and agree that the obligation on
the part of the Company not to make any derogatory statements as set forth in
this paragraph shall only apply to the Company’s officers and directors.
The parties agree that this General Release does not in any way compromise or
lessen Executive’s rights to be indemnified by the Company pursuant to that
certain Indemnification Agreement dated July 14, 2009, pursuant to the Company’s
by-laws or certificate of incorporation, or otherwise be covered under any
applicable insurance policies that Executive would otherwise be entitled to
receive and/or be covered by.
The parties agree that in no way does this General Release preclude Executive
from enforcing his ownership rights pertaining to any stock or stock options
which may have been purchased by Executive or granted to Executive by the
Company pursuant to a written stock option grant and/or as memorialized in a
written Board Resolution (and as reported periodically in the Company’s proxy
statements).
BIOLASE TECHNOLOGY, INC.

        By:         Name:   David M. Mulder      Title:   Chairman and Chief
Executive Officer   

          Brett L. Scott   

 

6